DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
Response to Amendment
The amendment filed on May 20, 2022 has been entered. Claims 1-8, 10, 14-21 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Office Action mailed on January 18, 2022. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"The display unit" in claim  1 which is interpreted as the display unit is connected to the ring, so the display unit moves with the ring as described in Fig. 10 and paragraph [129] of the instant specification “the user applies the pressure to a first knob ring through an outer surface of the first knob ring 304 or the first display unit 306 to move the first knob ring 304 in the first direction or the second direction only within the predetermined angle”, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claimed “controller” is interpreted as any hardware and software combination that is capable of working in a heating device.
The claimed “click” and “hold” operations are interpreted as based on variation of time intervals of the timer knob rotation, the controller can execute different commands. 
Claim Objections
Claim 21 is objected to because of the following informalities: Claim 21 contains a colon. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of heating areas” and “a first heating area and a second heating area”. It is unclear if the first heating area and the second heating area refer to the previously claimed “plurality of heating areas.” The applicant is recommended amending the limitation to “a first heating area and a second heating area of the plurality of heating areas.”
Claims 2-8, 10, 14-21 are rejected based on their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-8, 10, 14-21 are rejected under 35 USC 103 as being unpatentable.
Claims 1, 2, 7, 14, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur), and further in view of Kang et al., US 20170303346(hereafter Kang) , Wylie et al., US 7171727 (hereafter Wylie),  and Lee et al., US 20190373682 (hereafter Lee)  and evidenced by 7 seg Tutorial http://www.sentex.ca/~mec1995//tutorial/7seg/7seg.html, (hereafter 7seg_Tutorial).
Regarding claim 1, Dondurur teaches control knobs for stoves and ovens incorporating both a timer and a temperature controller. 
“A cooking device comprising: an …..heating module…, a power supply unit configured to supply power…, and a controller configured to control power supplied” (Dondurur teaches control knob for stoves, stovetop burner, and oven in abstract. Stoves, burners, and ovens correspond to a cooking device with a heating module in the instant claim. Abstract further teaches “A single knob or controller … incorporates both the timer and a temperature controller. After the set time has expired, the oven or burner is turned off.” It is implied that the stove, burner, or oven has a power supply that is controlled by the controller.)
“a plurality of knob modules configured to set a heating power level or a cooking time for the plurality of heating areas, wherein each of the plurality of knob modules includes:” (Dondurur teaches in abstract “The control knob for stoves and ovens includes a timer coupled with an automatic power shut-off feature and that also includes a control for setting the temperature of the stovetop burner or oven.” Dondurur further teaches “oven and stove knobs 10a are disclosed” in paragraph [18] that implies that the knob in Dondurur is duplicated to have a plurality of knobs. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to duplicate the knob to have a plurality of knobs as taught in Dondurur. Regarding duplicating the control knobs to have a plurality of knobs, “the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04-VI-B.)

    PNG
    media_image1.png
    547
    685
    media_image1.png
    Greyscale

Fig. 1 of Dondurur teaches dual rotary control knobs
“a knob  that controls the heating power level, the knob being configured to rotate in a first direction or a second direction, and configured to be rotated at preset intervals to set the heating power level; a knob ring having a circular ring shape provided around an outer surface of the knob and configured to rotate from an initial position in the first direction or the second direction to increase or decrease the cooking time by a preset adjustment amount and automatically return to the initial position;” (Fig. 1 teaches a ring 102a as rotatable temperature control ring wherein temperature is controlled by adjusting the power level of the respective stove. Fig. 1 teaches pre-set intervals for temperature on stationary ring 11a from OFF to Broil. Dondurur teaches that the temperature ring returns to OFF position and heater shuts off when time set by timer is up. 






















 Paragraph [18] teaches “A knob 100 and indicator arrow 14a are attached to the rotatable planar time controller 104 for rotation therewith. The timer indicia have a predetermined numerical time duration and increment.” Thus Dondurur teaches a knob to control time and a ring to control temperature wherein the ring returns to off when cooking time is up and both knob and ring have preset intervals. The circular ring is around the outer surface of the knob as taught in Fig. 1.
Dondurur teaches different arrangements of knobs and rings for time and temperature control in Fig. 1 to Fig. 8. Hence it is implied that the knob and ring arrangement is a design choice. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to rearrange the time and temperature control functions to set the power and time, respectively. One of ordinary skill in the art would have been motivated to do so in order to control the time and temperature while cooking as taught in Abstract by Dondurur. Additionally, choosing either the knob or ring to control the parameters independently offers a finite number of identified, predictable solutions, with a reasonable expectation of success. MPEP 2143, E. 
Moreover, since the technique to set the knob to zero once cooking is done was known in the prior art the claim would have been obvious to yield predictable results. MPEP § 2143, D. Furthermore, When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.)
However, Dondurur does not teach controlling multiple heaters with one knob, a display unit attached to knob ring, and an induction heater with cover plate.
 “wherein the induction heating module includes a first heating area and a second heating area, and an operation mode of the induction heating module is set to either a normal mode in which the first heating area and the second heating area operate as separate heating areas and a flexible mode in which the first heating area and the second heating area operate as a single heating area, wherein when the operation mode of the induction heating module is the normal mode, each of the plurality of knob modules is set as a control device for corresponding heating areas, and wherein when the operation mode of the induction heating module is the flexible mode, one of the plurality of knob modules is set as a control device for heating areas,”(The limitation “flexible mode” is interpreted as one control knob can operate multiple coils. Kang teaches an induction device with temperature adjustment and hence from the same field as the instant claim. 

    PNG
    media_image2.png
    315
    500
    media_image2.png
    Greyscale

Fig. 2 of Kang teaches an induction cooker with multiple heaters and a control knob
Kang teaches in Fig. 2 and paragraph [67] “in response to the user selecting a button corresponding to the first heater 211 and rotating the knob 220, the control unit 240 may control the temperature of only the first heater 211. In response to the user selecting a button corresponding to the second heater 213 and rotating the knob 220, the control unit 240 may control the temperature of only the second heater 213. In response to the user selecting a button for controlling both of the first and second heaters 211, 213 and rotating the knob 220 or rotating the knob 220 without selecting any button, the control unit 240 may control the temperatures of both of the first and second heaters 211, 213.” Hence Kang teaches a normal mode when one knob controls one heater. Kang also teaches a flexible mode when the same knob controls multiple heaters. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of controlling multiple heaters using one knob as taught in Kang to the knob module as taught in Dondurur. One of ordinary skill in the art would have been motivated to do so to build “an induction device that adjusts a temperature using a knob” as taught by Kang in paragraph [6]. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.) 
However, the primary combination of references does not teach a display unit attached to knob ring, and an induction heater with cover plate.
“and a display unit …configured to display the heating power level or the cooking time based on movement of the knob or knob ring,……and the display unit of the one of the knob modules, which is set as the control device for heating areas, displays letters indicating the flexible mode”(The limitation “indicating the flexible mode” is intended use of the display unit. The limitation is interpreted as the display unit is capable of displaying letters. The limitation “flexible mode” is rejected as discussed above.
Wylie teaches a control knob housing for appliances with built in display. Thus Wylie is solving the same problem of control knob design as the instant claim. Wylie teaches in Fig. 7; a display unit cover 31 provided at one side of knob 27 to display status of an oven. Wiley teaches in Fig. 2 that the cover 31 houses the electronic display 41 wherein 41 is preferably a light emitting diode (LED) having a three digit, 7 segment display and 41 is driven by a microprocessor. 7 segment displays are capable of displaying alpha-numeric digits as evidenced by 7seg_Tutorial.  
    PNG
    media_image3.png
    555
    748
    media_image3.png
    Greyscale


Fig. 2 of Wiley teaches 7 segment LED display and microprocessor as display unit

    PNG
    media_image4.png
    562
    1918
    media_image4.png
    Greyscale

Screenshot of 7seg_Tutorial teaches 7 segment displays are capable to display English alphabet letters.


    PNG
    media_image5.png
    360
    720
    media_image5.png
    Greyscale

Fig. 7 of Wiley teaches a display 31 on knob and a protruded indicator 65 on knob ring
Wiley further teaches in column 5, lines 18-26 “The display 41 may provide multiple types of information, for example oven temperature set point, actual oven temperature, probe set point, probe temperature, and error codes. The multiple types of information could be provided at the same time using non-numeric indicators, for example different colors or blinking, or by alternating between two different types of information, for example, by alternating between oven temperature set point and actual oven temperature.” Thus Wiley teaches a display unit that is able to display alpha-numeric, and non-numeric information corresponding to different status of the oven and different states of cooking. Since the different status of the oven and cooking are set by moving the knob or knob ring, the information on display unit is based on movement of knob or knob ring.
Additionally, since the display unit is capable of displaying different states of the oven, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the display content to display flexible mode of operation. Since all the claimed elements of knob modules were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
“the display unit provided at an outer peripheral surface of the knob ring and……. is configured to rotate from an initial position in the first direction simultaneously along with rotation of the knob ring, and the display unit is configured to rotate from the initial position in the second direction simultaneously with rotation of the knob ring.”(Please see claim interpretation for the limitation. 
Fig. 2 of Wiley teaches a display unit 41 arranged in a knob housing 22 such that the display unit is visible through display window 31. Fig. 2 and 7 teaches that the display unit rotates in the same direction with knob as they are connected and rotated by the same shaft system 24. Fig. 7 teaches that the structure comprising elements 31 and 30 has a ring shape wherein display unit is at outer peripheral surface of the ring. 
The examiner believes that Fig. 7 of Wiley teaches the limitation “the display unit provided at an outer peripheral surface of the knob ring”. In the alternative, if the applicant does not agree Wiley further teaches a rotatable  knob ring 25 with a protrusion 65 in Fig. 2 and 7. Even though Wiley does not explicitly teach a display unit on ring 25, it would have been a routine expedient to rearrange the location of the display unit to the knob ring instead of the knob. The display unit can be located either on the knob or the ring, so choosing the location from these two predictable options is a routine experiment. The courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display device on knob ring as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature set point may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley.)
However, previous combination of primary references does not teach an induction heater with cover plate.

    PNG
    media_image6.png
    594
    603
    media_image6.png
    Greyscale

Fig. 1B of Lee teaches an induction cooker
However, the primary combination of references does not explicitly teach an induction heater with cover plate and coils.
Lee teaches an induction cooker and hence from the same field as the instant claim. Lee teaches 

    PNG
    media_image7.png
    529
    668
    media_image7.png
    Greyscale

Fig. 2 of Lee teaches schematic diagram of power supply and controller 
“A cooking device comprising: an induction heating module including a case, a cover plate coupled with the case to form an inner space, a plurality of heating areas formed on an upper plate portion of the cover plate, a plurality of working coils disposed in the inner space at a position corresponding to the plurality of heating areas,” (Fig. 3 teaches induction cooker 100 with case 110 and top plate 120. Cooking coils 130a-c are placed inside case 110 with a respective heating area 121a-c formed on plate 120)

    PNG
    media_image8.png
    707
    500
    media_image8.png
    Greyscale

Fig. 3 of Lee teaching inner space inside the case of induction cooker
“a power supply unit configured to supply power to the plurality of working coils, and a controller configured to control power supplied to the plurality of working coils by applying a control signal to the power supply unit;” (Fig. 2 teaches power supply 170 that supplies power to the coil 130. Fig. 2 and paragraph [44] also teaches processor 161, aka controller, “may use the power supply 170 to control the power supply to the internal components 130 to 180”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the modified knob module as taught in Dondurur to replace the rotary knobs in the cooking device of Lee. One of ordinary skill in the art would have been motivated to do so because “The induction heating cooking apparatus may be more rapidly heated and reduce the generation of harmful gases as compared with a cooking apparatus for heating a cooking container (or metal cooking container) using combustion heat of a fossil fuel” as taught in paragraph [4] in Lee. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.) 
Regarding claim 2,
“The cooking device of claim 1, wherein when the knob is rotated in the first direction so that the heating power level of the knob is set to a maximum level from a state in which the knob is in an initial position, an operation mode of the induction heating module is set to a boost mode.” (The claim is interpreted as the knob is rotated to set up a boost mode where boost mode is a power level higher than the maximum power level of the coil as described in paragraph [253] of the instant specification “In the boost mode, each working coil operates at an output greater than the maximum heating power level (for example, 9) of the heating area. For example, when the output of the first working coil 254 is set to 1800 kW in a state in which the heating power level of the first heating area 224 is "9", in the boost mode, the output of the first working coil 254 may be set to 2000 kW which is greater than 1800 kW”.  
Dondurur does not teach power boost mode. Kang teaches an induction cooker with temperature control. Kang teaches in paragraph [105] “‘power boost’ refers to a function of applying a heating power greater than a maximum heating power of a heater that may be applied through the knob 220. The power boost function may be used to boil water in a short time. The power boost function may include a function of maintaining the heating power only for a certain period of time during the power boost operation in order to protect the inner components of the induction device 90.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of boosting mode as taught in Kang to the cooking device taught in Dondurur. One of ordinary skill in the art would have been motivated to do so to provide “an induction device that adjusts a temperature using a knob” as taught by Kang in paragraph [6]. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Regarding claim 7,
“The cooking device of claim 1, wherein when the cooking time is set, the controller initiates a countdown operation of the cooking time, and when the countdown operation is completed, the controller controls to output a countdown operation end notification.” (The limitation “controller controls to output…. end notification” is interpreted as controller can either send a signal to user like audible alarm to indicate time is up or the controller can send a notification to turn the power off. Dondurur teaches setting a timer for cooking wherein “After the set time has expired, the oven or burner is turned off. An alarm is also provided to indicate that the time has expired” in paragraph [6]. It is obvious and well-known in the art that the controller has to have a countdown operation from the set time to determine when the set time is expired. It is also obvious that the controller has to send output notification to turn the burner off as taught in Dondurur.)
Regarding claim 14, 
“The cooking device of claim 1, wherein the first direction is a counter- clockwise direction and when the knob is rotated in the counter-clockwise direction, the heating power level is decreased, and the second direction is a clockwise direction and when the knob is rotated in the clockwise direction, the heating power level is increased.” (The claim is interpreted as the direction of knob rotation can increase or decrease the power level. Annotated Fig. 1 of Dondurur teaches changing power level by rotating control knob in clockwise or counterclockwise direction.)

    PNG
    media_image9.png
    547
    685
    media_image9.png
    Greyscale

Fig. 1 of Dondurur teaches clockwise and counterclockwise movement of rotary knobs to increase/decrease settings
Regarding claim 16,
“The cooking device of claim 15, wherein when the knob is rotated in the clockwise direction from the initial position to the position of the knob corresponding to the maximum heating power level, the induction heating module is controlled to operate at a level lower than the boost mode.” (Annotated Fig. 1 of Dondurur.)
Regarding claim 17, 
“The cooking device of claim 1, wherein the knob ring has an annular shape surrounding the knob and includes a protrusion that protrudes upward at an upper portion of the knob ring.” (Wiley teaches annular knob ring 25 and protrusion 65 upward from knob ring 25 in Fig. 7.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the protrusion 65 as taught in Wiley to the knob ring of Dondurur. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature set point may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.).
Regarding claim 18,
 “The cooking device of claim 17, wherein the protrusion includes a front surface and a display screen of the display unit is provided at the front surface.” (Wiley teaches protrusion 65 with a front surface on knob ring 25 in Fig. 7. 
Wiley further teaches a display screen 31 of the display unit 41 on the front surface of knob 30. Even though Wiley does not explicitly teach a display unit on ring 25, it would have been a routine expedient to rearrange the location of the display unit to the protrusion 65 of knob ring 25 instead of the knob. The display unit can be located either on the knob or the ring, so choosing the location from these two predictable options is a routine experiment. The courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display device to knob ring as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature set point may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Regarding claim 19, 
“ The cooking device of claim 18, wherein the protrusion is positioned higher than an upper surface of the knob such that the display screen is positioned higher than the upper surface of the knob when the knob ring is positioned in the initial position.” ( The primary combination as applied to claim 18 teaches each claimed limitation except for a protrusion positioned higher than an upper surface of the knob.
Fig. 7 of Wiley teaches that protrusion 65 is positioned higher than an upper surface of knob 30. Since the protrusion 65 is higher, a display screen provided at the surface of 65 would be higher than the knob when knob ring 25 is in the initial position as taught in Fig. 7 of Wiley. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display device to knob ring as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature set point may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. )
Regarding claim 20, 
“The cooking device of claim 19, wherein the knob ring is configured to return to the initial position by an elastic force when the knob ring is released such that the display screen is positioned at the initial position higher than the knob.” (The claim is interpreted as the knob ring has spring as described in paragraph [178] of the instant specification “ Return springs S1 and S2 provide a restoring force which causes the knob ring 304 to return to the original position thereof.” Dondurur does not explicitly teach spring. Wylie teaches “The rotation of the control knob 27 may also be spring-loaded so that the control knob 27 returns to its nominal centered position after adjustment” in column 3, lines 10-13.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the spring as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “the display on the knob is never hidden by the rotation” as taught by Wiley in column 3, lines 5-10. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Regarding claim 21,
“The cooking device of claim 1, wherein for each of the knob modules, the knob ring is configured to: simultaneously rotate in the first direction with respect to the corresponding display unit, and simultaneously rotate in the second direction with respect to the corresponding display unit.” (Please see claim interpretation above for this claim. 
Fig. 2 of Wiley teaches a display unit 41 arranged in a knob housing 22 such that the display unit is visible through display window 31. Fig. 2 and 7 teaches that the display unit rotates in the same direction with knob as they are connected and rotated by the same shaft system 24. Wiley further teaches a rotatable  knob ring 25 with a protrusion 65 in Fig. 2 and 7. Even though Wiley does not explicitly teach a display unit on ring 25, it would have been a routine expedient to rearrange the location of the display unit to the knob ring instead of the knob. The display unit can be located either on the knob or the ring, so choosing the location from these two predictable options is a routine experiment. The courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the display device on knob ring as taught in Wiley to the knob assembly of Dondurur. One of ordinary skill in the art would have been motivated to do so because “an appliance design which places a display of actual oven temperature directly adjacent to the knob which controls the oven temperature set point may make an appliance easier to operate and understand” as taught in column 1, lines 25-30 in Wiley. )
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur).  and further in view of Kang, Wylie et al., US 7171727 (hereafter Wylie),  and Lee et al., US 20190373682 (hereafter Lee) as applied to claim 2 above and in view of Carlos et al., EP 2663159 (hereafter Carlos).
“The cooking device of claim 2, wherein when a preset boosting time passes after the operation mode of the induction heating module is set to the boost mode, the heating power level of the heating area is set to the maximum level.”(The claim is interpreted as boosting is provided for a preset limited time. Dondurur does not teach power boost mode. 
Carlos teaches an induction cooker where power boosting is controlled by a control unit. Carlos teaches in Fig. 3 and page 8, paragraph 2-4 boosting power Pmax1 is returned to maximum power Pmax2 after a certain time interval.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of returning the power to the maximum level after preset boosting time as taught in Carlos to the cooking device as taught in modified Dondurur. One of ordinary skill in the art would have been motivated to do so to “ensure improved safety” as taught in Carlos on page 8, paragraph 2. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.) 

    PNG
    media_image10.png
    421
    640
    media_image10.png
    Greyscale

Fig. 3 of Carlos teaches power is set to the maximum power after preset boosting time is completed
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur),  and further in view of Kang, Wylie et al., US 7171727 (hereafter Wylie),  and Lee et al., US 20190373682 (hereafter Lee)  as applied to claim 1 above and in view of how to use buttons on the instant pot website (hereafter instant pot).
The primary combination of references does not explicitly teach setting the timer at a default value.
“The cooking device of claim 1, wherein when the knob ring is operated in a state in which the cooking time is not set, a cooking time setting mode is started.” (The claim is interpreted as the control unit can set a predefined value to the timer as described in paragraph [131] of the instant specification. Screen shot of instant pot teaches that the controller in instant pot defaults to a pre-set time for different recipes. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of preset time as taught in instant pot website to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because it makes cooking faster as taught in instant pot website. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)


    PNG
    media_image11.png
    824
    1482
    media_image11.png
    Greyscale

Screenshot of instant pot website teaching preset time for cooking
Claims 5, 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur),  and further in view of Kang, Wylie et al., US 7171727 (hereafter Wylie),  and Lee et al., US 20190373682 (hereafter Lee)  as applied to claim 1 above and in view of Gombert et al., US9606644 (hereafter Gombert).
The primary combination of references does not explicitly teach setting the timer at different time intervals for different commands.
Regarding claim 5,
“The cooking device of claim 1, wherein when  the knob ring is manipulated to perform a click operation in which the knob ring is rotated for less than a predetermined amount of time, the cooking time is increased or decreased by the a number of times of the click operation.” (The limitation is interpreted as the based on variation of time intervals of the timer knob rotation, the controller can execute different commands. Gombert teaches “By a variation of the time intervals t1, t2, the user can therefore execute different control commands. In other words, different commands can be defined by time intervals t1, t2 defined with different lengths” in column 7, lines 64-column 8, line 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of different commands based on different time intervals of timer knob as taught in Gombert to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because “by predefining various movement patterns at the rotary control knob (4), various control commands can be generated” as taught by Gombert in abstract. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Furthermore, when the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." MPEP 2114.)
Regarding claim 6, 
“The cooking device of claim 1, wherein when the knob ring is manipulated to perform a holding operation in which the knob ring is rotated and held for at least a predetermined amount of time, the cooking time is continuously increased or decreased until the knob ring is released.” (The limitation is interpreted as the controller can execute different commands based on variation of time intervals of the timer knob rotation. Gombert teaches “By a variation of the time intervals t1, t2, the user can therefore execute different control commands. In other words, different commands can be defined by time intervals t1, t2 defined with different lengths” in column 7, lines 64-column 8, line 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of different commands based on different time intervals of timer knob as taught in Gombert to the controller in modified Dondurur. One of ordinary skill in the art would have been motivated to do so because “by predefining various movement patterns at the rotary control knob (4), various control commands can be generated” as taught by Gombert in abstract. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Furthermore, when the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." MPEP 2114.)
Regarding claim 15,
 “The cooking device of claim 14, wherein when the knob is rotated in the counter-clockwise direction from an initial position by one increment corresponding to a position of the knob for a maximum heating power level, the induction heating module is controlled to operate in a boost mode having a level greater than the maximum heating power level.” (Dondurur does not teach a boost mode. 
Kang teaches in paragraph [105] “In this case, ‘power boost’ refers to a function of applying a heating power greater than a maximum heating power of a heater that may be applied through the knob 220. The power boost function may be used to boil water in a short time. The power boost function may include a function of maintaining the heating power only for a certain period of time during the power boost operation in order to protect the inner components of the induction device 90.” 
However, the primary combination of references does not explicitly teach setting a boost mode by rotating knobs.
Gombert teaches two rotary elements 3 and 4 in Fig. 1 that can rotate 360 degrees in both clockwise and counter clockwise directions. The movement patterns can be predefined to generate various control commands. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of boosting mode as taught in Kang by rotating knob as taught in Gembort to the knob assembly in Dondurur. One of ordinary skill in the art would have been motivated to do so to provide “an induction device that adjusts a temperature using a knob” as taught by Kang in paragraph [6]. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Moreover, since the technique to set boost mode by rotating knobs was known in the prior art the claim would have been obvious to yield predictable results. MPEP § 2143, D. A rotating knob with 360 degree rotation either in clockwise or counterclockwise direction offers a finite number of identified, predictable solutions, with a reasonable expectation of success. MPEP 2143. E.)
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur) , and further in view of Kang, Wylie et al., US 7171727 (hereafter Wylie),  and Lee et al., US 20190373682 (hereafter Lee)  as applied to claim 1 above and in view of tickcounter.com (hereafter tickcounter).
 “The cooking device of claim 1, wherein a unit of time of the cooking time displayed on the display unit is varied according to a length of the set cooking time.” (The claim is interpreted as the time display includes unit of time. The primary combination of references Dondurur does not explicitly teach displaying units of time. Tickcounter teaches an online countdown timer with units of time in years, days, hours, minutes, and seconds where appropriate units with values are shown based on the user input set-time. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of units of time as taught in tickcounter to the time display unit in Dondurur. One of ordinary skill in the art would have been motivated to do so to easily interpret length of cooking time. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)

    PNG
    media_image12.png
    753
    1563
    media_image12.png
    Greyscale

Screenshot of an online countdown timer with units of time
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondurur et al., US 20120204854 (hereafter Dondurur)  and further in view of Kang, Wylie et al., US 7171727 (hereafter Wylie),  and Lee et al., US 20190373682 (hereafter Lee)  as applied to claim 1 above and in view of Jeanneteau et al., US 20160050720 (hereafter Jeanneteau).
Primary combination of references does not teach container sensing.
“The cooking device of claim 1, wherein the controller confirms whether a container is present on the heating area by performing a container sensing, and when the controller determines that the container is not present on the heating area, a notification is output to indicate that the container is not present.” (The limitation “a notification is output to indicate” is interpreted as controller can either send a signal to user like audible alarm/ light to indicate presence/absence of container or the controller can send a notification to the other parts of the cooker. Jeanneteau teaches  “a hob is provided which comprises a cooking surface adapted to receive a number of pots,…., a pot detection unit adapted to detect the presence and non-presence of pots on the cooking surface, a control unit cooperating with the pot detection unit and the user interface” in paragraph [7] and “with a pot detection unit a presence and non-presence of a pot on a cooking surface can be detected and corresponding signals or sequences of signals can be processed by a control unit accordingly” in paragraph [12].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the container sensing feature as taught in Jeanneteau to the cooking device as taught in modified Dondurur. One of ordinary skill in the art would have been motivated to do so to provide a hob with “a more user friendly and intuitive handling” to as taught by Jeanneteau in paragraph [5]. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.) 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-20 of copending U.S. application 16/209154(hereafter ‘154) in view of Kang and Lee. 
Table 1. The comparison of limitations of claim 1 
16/209154(co-pending, 06/02/22)
16/209269 (instant, 05/20/22)
A cooking device comprising: a heating module including a heating device for heating a container; a controller configured to control a heating operation of the heating device; and a knob module configured to set a heating power level of the heating module, a cooking temperature, or a cooking time,
A cooking device comprising: an induction heating module including a case, a cover plate coupled with the case to form an inner space, a plurality of heating areas formed on an upper plate portion of the cover plate, a plurality of working coils disposed in the inner space at a position corresponding to the plurality of heating areas, a power supply unit configured to supply power to the plurality of working coils, and a controller configured to control power supplied to the plurality of working coils by applying a control signal to the power supply unit; and a plurality of knob modules configured to set a heating power level or a cooking time for the plurality of heating areas,
wherein the knob module includes: a knob that controls the heating power level or the cooking temperature, the knob being configured to rotate in a first direction or a second direction and configured to be rotated to be set at preset intervals;
Wherein each of the plurality of knob modules includes: a knob that controls the heating power level or the cooking temperature, the knob being configured to rotate in a first direction or a second direction and configured to be rotated to be set at preset intervals;
a knob ring having a circular ring shape provided around an outer surface of the knob and configured to rotate in the first direction or the second direction to increase or decrease the cooking time by a preset adjustment unit, wherein the knob ring is rotated from an initial position and configured to automatically return to the initial position;
a knob ring having a circular ring shape provided around an outer surface of the knob and configured to rotate from an initial position in the first direction or the second direction to increase or decrease the cooking time by a preset adjustment amount and automatically return to the initial position;
and a display unit provided at an outer peripheral surface of the knob ring to display the heating power level, the cooking temperature or the cooking time based on movement of the knob or the knob ring, 
and a display unit provided at an outer peripheral surface of the knob ring and configured to display the heating power level or the cooking time based on movement of the knob or knob ring,

wherein the induction heating module includes a first heating area and a second heating area, and an operation mode of the induction heating module is set to ……… a flexible mode in which the first heating area and the second heating area operate as a single heating area, ……..and wherein when the operation mode of the induction heating module is the flexible mode, one of the plurality of knob modules is set as a control device for heating areas, …. and the display unit of the one of the knob modules, which is set as the control device for heating areas, displays letters indicating the flexible mode,
and configured to rotate from an initial position in the first direction simultaneously along with rotation of the knob ring and rotate from the initial position in the second direction simultaneously with rotation of the knob ring,
wherein the display unit is configured to rotate from an initial position in the first direction simultaneously along with rotation of the knob ring, and the display unit is configured to rotate from the initial position in the second direction simultaneously with rotation of the knob ring.


However, ‘154 does not explicitly teach a plurality of heating areas controlled by one knob and an induction cooker.  
Kang teaches in Fig. 2 and paragraph [67] “in response to the user selecting a button corresponding to the first heater 211 and rotating the knob 220, the control unit 240 may control the temperature of only the first heater 211. In response to the user selecting a button corresponding to the second heater 213 and rotating the knob 220, the control unit 240 may control the temperature of only the second heater 213. In response to the user selecting a button for controlling both of the first and second heaters 211, 213 and rotating the knob 220 or rotating the knob 220 without selecting any button, the control unit 240 may control the temperatures of both of the first and second heaters 211, 213.” Hence Kang teaches a normal mode when one knob controls one heater. Kang also teaches a flexible mode when the same knob controls multiple heaters. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of controlling multiple heaters using one knob as taught in Kang to the knob module as taught in ‘154. One of ordinary skill in the art would have been motivated to do so to build “an induction device that adjusts a temperature using a knob” as taught by Kang in paragraph [6]. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.
The primary combination of references does not teach an induction cooker with cover plate, casing, controller, and a power supply unit.
Lee teaches induction cooker in Fig. 1-3. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the knob module as taught in ‘154 to replace the rotary knobs in the cooking device of Lee. One of ordinary skill in the art would have been motivated to do so because “The induction heating cooking apparatus may be more rapidly heated and reduce the generation of harmful gases as compared with a cooking apparatus for heating a cooking container (or metal cooking container) using combustion heat of a fossil fuel” as taught in paragraph [4] in Lee.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8, 14-20 are provisionally  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending U.S. application 16/209202(hereafter ‘202) in view of Lee. 
Claim 1 is provisionally  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending U.S. application 16/209202(hereafter ‘202) in view of Kang and Lee. 
Table 2: The comparison of limitations of claim 1 
16/209202(co-pending, 05/16/22)
16/209269 (instant, 05/20/2022)
A cooking device comprising: a heating module configured to supply heat energy for cooking food; a first knob module configured to set a cooking temperature for the heating module; and a second knob module configured to set a target cooking time for the heating module, wherein the first knob module includes:
A cooking device comprising: an induction heating module including a case, a cover plate coupled with the case to form an inner space, a plurality of heating areas formed on an upper plate portion of the cover plate, a plurality of working coils disposed in the inner space at a position corresponding to the plurality of heating areas, a power supply unit configured to supply power to the plurality of working coils, and a controller configured to control power supplied to the plurality of working coils by applying a control signal to the power supply unit; and a plurality of knob modules configured to set a heating power level or a cooking time for the plurality of heating areas,
a first knob configured to rotate in a first direction or a second direction and having a plurality of rotational positions at preset intervals on which a plurality of default temperatures corresponding to respective rotational positions are marked;… wherein the second knob module includes: a second knob configured to rotate in the first or second direction and having a plurality of rotational positions at preset intervals on which a plurality of default amount of time corresponding to respective rotational positions are marked;
Wherein each of the plurality of knob modules includes: a knob that controls the heating power level or the cooking temperature, the knob being configured to rotate in a first direction or a second direction and configured to be rotated to be set at preset intervals;
a first knob ring positioned at an initial position and configured for manipulation in the first or second direction and to return to the initial position when released, wherein a movement of the first knob ring increases or decreases the default temperature set by the first knob by a preset adjustment amount;… a second knob ring positioned at an initial position and configured for manipulation in the first or second direction and to return to the initial position when released, wherein a movement of the first knob ring increases or decreases the default amount of time set by the second knob by a preset amount of time;
a knob ring having a circular ring shape provided around an outer surface of the knob and configured to rotate from an initial position in the first direction or the second direction to increase or decrease the cooking time by a preset adjustment amount and automatically return to the initial position;
and a first display unit provided on one side of the first knob ring and configured to display the cooking temperature, and a second display unit provided on one side of the second knob ring and configured to display the cooking time,
a display unit provided at an outer peripheral surface of the knob ring and configured to display the heating power level or the cooking time based on movement of the knob or knob ring,

wherein the induction heating module includes a first heating area and a second heating area, and an operation mode of the induction heating module is set to ……… a flexible mode in which the first heating area and the second heating area operate as a single heating area, ……..and wherein when the operation mode of the induction heating module is the flexible mode, one of the plurality of knob modules is set as a control device for heating areas, …. and the display unit of the one of the knob modules, which is set as the control device for heating areas, displays letters indicating the flexible mode,

wherein the display unit is configured to rotate from an initial position in the first direction simultaneously along with rotation of the knob ring, and the display unit is configured to rotate from the initial position in the second direction simultaneously with rotation of the knob ring.


However, ‘202 does not explicitly teach a plurality of heating areas controlled by one knob and an induction cooker.  
Kang teaches in Fig. 2 and paragraph [67] “in response to the user selecting a button corresponding to the first heater 211 and rotating the knob 220, the control unit 240 may control the temperature of only the first heater 211. In response to the user selecting a button corresponding to the second heater 213 and rotating the knob 220, the control unit 240 may control the temperature of only the second heater 213. In response to the user selecting a button for controlling both of the first and second heaters 211, 213 and rotating the knob 220 or rotating the knob 220 without selecting any button, the control unit 240 may control the temperatures of both of the first and second heaters 211, 213.” Hence Kang teaches a normal mode when one knob controls one heater. Kang also teaches a flexible mode when the same knob controls multiple heaters. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the feature of controlling multiple heaters using one knob as taught in Kang to the knob module as taught in ‘202. One of ordinary skill in the art would have been motivated to do so to build “an induction device that adjusts a temperature using a knob” as taught by Kang in paragraph [6]. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.
The primary combination of references does not teach an induction cooker with cover plate, casing, controller, and a power supply unit.
Lee teaches induction cooker in Fig. 1-3. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the knob module as taught in ‘202 to replace the rotary knobs in the cooking device of Lee. One of ordinary skill in the art would have been motivated to do so because “The induction heating cooking apparatus may be more rapidly heated and reduce the generation of harmful gases as compared with a cooking apparatus for heating a cooking container (or metal cooking container) using combustion heat of a fossil fuel” as taught in paragraph [4] in Lee.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments filed on May 20, 2022 with respect to claim(s) 1-8, 10, and 14-21 have been considered but are not persuasive. 
The applicant amended claim 1 to recite “the display unit is configured to rotate from an initial position in the first direction simultaneously along with rotation of the knob ring, and the display unit is configured to rotate from the initial position in the second direction simultaneously with rotation of the knob ring”. The applicant argues on pages 9-14 that this makes the cooking device distinguishable from the prior art. This is not persuasive in view of prior art as discussed above.
Applicant's arguments on pages 8-9 against the double patenting rejections do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
The applicant argues on page 10-13 against Stoufer reference which is moot because the present office action does not rely on Stoufer. 
Applicant's arguments on pages 13-14 regarding dependent claims do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761         

  /JUSTIN C DODSON/  Primary Examiner, Art Unit 3761